Attorney:

MICHAEL FAILLACE ,
MICHAEL FAILLACE & ASSOCIATES -
4 7 844 4 :

90 EAST 42ND STREET SUITE 4510
NEW YORK NY 10165

UNITED STATE DISTRICT COURT

EASTERN DISTRICT OF NEW YORK Index f case #: 19-CV-05188
ALVAREZ QUIZAR ROMUALDO, ET AL +
Plalntiff AFFIDAVIT OF SERVICE
GURU KRUPA 104 CORPORATION (D/B/A 104 DELI), ET AL
Defendant

 

 

¢ Q ' YW - eoge 5
Queers County, State of: Nene £ Udeti's eing sworn, F
says: Deponent is not a party herein, is oVer the age of 18 years and resides In the Stateof Aba?” :
ont abe ¥oo am/poat: 10727 ATLANTIC AVENUE JAMAICA NY 11418

Deponent served the within: summons & compLainr
NOTICE OF INTENTION

 

On which were set forth the Index No., herein, and date of filing

On: NAJMA MOHAMED RAZA (A.K.A. MOHAMED) C/O M&Z CORPORATION DIB/A FAMILY GROCERY & DELI
{herein after cafled the recipient} therein named.

3 tndfvidual By delivering a true copy of each to said recipient personally; Deponent knew the person so served to ba the parson
described tn as sald racipient therein

G Sullable Aga By delivering thereat a true copy of sach to; chs COG FPOLOL MA O6a nd Raont/ mona nat .

person a parson of suitabla age and discretion.Sald premises ia recipients [ ] Actual Place of Residence
: by Actuat Place of Business within the State.

| Affixing to By affixing a true copy of each to the door of said premises which Is reciplents [  ] Actual Place of Residence
Door , [ J Actual Place of Business, within the State
Deponsnt was unable with due diligence to find reciplant or parson of sultabla age and discration theraal having called
there

 

{] Corporation By detivering thereat a true copy of each to:

 

or personally. Daponent know sald corporation / partnership so served te be the corporatlan / partnership dascribad In sald
Partnership aforementioned document as sald reciplent and knew sald Indlvidual to be thereof. i
Mailing Within 20 days of such delivery, or affixing, dapanent enclosed a copy of same in a postpaid envelopa properly addressed :

to racipient at recipients last known { ] Actual Place of Residence 1G) Aetual Place af Business
at Jey ia Qtarine rere oro paturtes 1 PA FV eo

and deposited sald envelope fn an official depository under the ex¢lusive care and custody of tha U.S, Postal Service within
New York State. The envelope bore the lagend “personal and confidantlal" and did not indicateon the outside, tharaof
by return address or otherwise that the communication was from an attorney or concerned an action against the defendant.

 

 

e Description a Male [ ] White skin . Black hair ({ )14-20 Yrs ( ] Under 6 { ] Under 100 Lbs
[ ] Foemaie { ) Black skin ]Brownhalr [ J 21-35 Yrs [ ]5'0"-5*3" { ] 100-130 Lis
i } Yetlow skin { ] Gray hair [ ] 36-50 Yrs L ]6'4"-5'8" ( 1134-160 Lbs
1K Brown skin { ]Blondehair [ J 51-65 Yrs T ]5'9'-6'0" i 161-200 Lbs
[ ]} Redskin W, { ] Red hair [ ]OveréS ¥rs [ ]Ovaere' [ ] Over 200 Lbs
Other Identifying Features a's Sh Ou ¢ ire Wears oF he
H Military Casked the person spoken to wheather reciplant was in active military service of the United States or the State of
Service New York In any capacity whatever and racaived a negative reply. The source of my information and the grounds of my bellef

are (he conversations and obsarvations above narrated.

[] Subpoona Fee Tendaored tn the amount of

+ G
Sworn to before me on 1/2 2/zer ¢ Za

3

; (Print name below Signature) . “4
bit ADAM C MUHLEMRAN Shave ©. Wig -UCH 20%) 870

Notary Public, State of New York Reliant Court

 

Services In
Mo, 01MUG27 1533 3275 Veterans High c.
Qualified in Suffolk County Ronkonkoma, NYt 17K ; ute B12

File No, 19-CV-05188 Commission Exnires 11/99/2022 NHC NUP PrUCesS keeuing, APN lich PRSZIOY
ie —_
WOOL, Oi pla ho UWA! 63(-So7- 2 o 4

 

 

 
Case 1:19-cv-05188-WFK-SJB Document 4 Filed 09/16/19 Page 1 of 2 PagelD #: 41

AO 440 (Rey. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

ALVAREZ QUIZAR ROMUALDO and BORIS
ASARAEL HERNANDEZ LOPEZ, individuaily and an
behalf of others similarly situated,

 

Plaintiff(s)

¥. Civil Action No. 19-cv-5188 WFK-SJB

GURU KRUPA 104 CORPORATION (D/B/A 104.
DELI). et al.

 

Nee ee Nt ae et et et ed nee See See Se”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Najma Mohamed Raza (a.k.a. Mohamed)
cio Family Grocery & Deli
10727 Atlantic Ave,
Jamaica, NY 11418

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} or 60 days if “you
are the United States or a United States agency, or an officer or employee of the United States described in Fed: R.Civ.
P* 12; (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Michael A. Faillace

MICHAEL FAILLACE & ASSOCIATES, P.C.
60 East 42nd Street, Suite 4510
New York, New York 10165

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Douglas C. Palmer
CLERK OF COURT

Date: 09/16/2019 <i inal siKimberly Davis

Signature of Clerk or Deputy Clerk

 
